CAEL DAOUBORPEE Deeenentits Hinedleereo}Po Haggelicdel

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x
IN RE: : EX PARTE ORDER

 

LETTER ROGATORY FOR : M 93
INTERNATIONAL JUDICIAL :
ASSISTANCE FROM THE DISTRICT

COURT IN PIASECZNO, POLAND :

IN THE MATTER OF MACIEJ POGODA :

v. KATARZYNA POGODA

x

 

WHEREAS, the United States of America, by its attorney, Geoffrey S$. Berman,
United States Attorney for the Southern District of New York, on behalf of the District Court in
Piaseczno, Poland, is seeking to obtain information from Morgan Stanley, in New York, New
York, for use in connection with a judicial proceeding pending in that court captioned “Maciej
Pogoda v. Katarzyna Pogoda”;

NOW THEREFORE, it is hereby ORDERED, pursuant to 28 U.S.C. § 1782(a)
and Rule 28(a) of the Federal Rules of Civil Procedure, that Arastu K. Chaudhury, Assistant
United States Attorney, Southern District of New York, be and hereby is appointed as
Commissioner, to take such lawful steps as are necessary to obtain information from Morgan
Stanley and to submit said information to the United States Attorney for the Southern District of
New York for transmission to the United States Department of Justice or its designee.

IT IS FURTHER ORDERED that the United States Attorney’s Office shall serve
Morgan Stanley with a copy of this Order and the accompanying documents.

Dated: New York, New York
DeceavhO, 23,2019

faufly Aarof-

UNITED STATES DISTEICT JUDGE

 
